                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

FARMERS INSURANCE
EXCHANGE, et al.,
                                                         8:17-CV-261
                   Plaintiffs,

vs.                                                      JUDGMENT

GANON VAN DYKE,

                   Defendant.


      Pursuant to the parties' Stipulated Motion and Order for Dismissal with
Prejudice (filing 45), this case is dismissed with prejudice, subject to the terms
of the parties' stipulation as if set forth herein, with each party to pay their
own costs and attorney's fees.


      Dated this 2nd day of November, 2018.


                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge
